NUMBER 13-15-00326-CV

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG
____________________________________________________________

CAMERON COUNTY APPRAISAL DISTRICT,                                      APPELLANT,

                                           v.

GUROSA CORPORATION,                               APPELLEE.
____________________________________________________________

             On Appeal from the 357th District Court
                  of Cameron County, Texas.
____________________________________________________________

                         MEMORANDUM OPINION
              Before Justices Rodriguez, Garza, and Longoria
                    Memorandum Opinion Per Curiam

      Appellant, Cameron County Appraisal District, attempted to perfect an appeal from

an “Order Granting Counter-Plaintiff’s Motion for Summary Judgment” in favor of

appellee, Gurosa Corporation (“Gurosa”), rendered on April 15, 2015 by the 357th District

Court of Cameron, County, Texas, in cause no. 2009-11-6418-E. Upon review of the

documents before the Court, it appeared that the order from which this appeal was taken
was not a final appealable order. The Clerk of this Court notified appellant of this defect

so that steps could be taken to correct the defect, if it could be done. See TEX. R. APP.

P. 37.1, 42.3.    Appellant was advised that, if the defect was not corrected within ten

days from the date of receipt of this notice, the appeal would be dismissed for want of

jurisdiction. Appellant failed to respond to the Court’s notice.

         In the instant case, our review of the clerk’s record indicates that Brownsville

Independent School District, Port Isabel Independent School District, City of Port Isabel,

and Laguna Madre Water District brought suit against Gurosa Corporation and First

National Bank for delinquent taxes on various tracts of land plus interest, penalties, and

costs of court . Gurosa, as counter-plaintiff, filed an action seeking declaratory relief

against Cameron County, Cameron County Appraisal District, and Brownsville

Independent School District. According to Gurosa, the tracts of land at issue do not exist

as a taxable subdivision because a probate court dissolved the lots and reverted the

property back into acreage in 1987, thus the alleged delinquent taxes were not due and

owing.     Gurosa thereafter filed a motion for summary judgment against Brownsville

Independent School District, Cameron County, and Cameron County Appraisal District

seeking summary judgment, interest, costs of suit, and judgment for its attorney’s fees.

The trial court granted Gurosa’s motion for summary judgment and stated that the

“property was reverted from lots into acres by Order of the Probate Court in 1987 which

was not appealed to . . . the Court of Appeals.” The order granting summary judgment

contains no indicia of finality. The record does not contain any other judgments or orders

disposing of other parties or claims and does not include an order of severance.


                                             2
       We address our jurisdiction sua sponte as we must. M.O. Dental Lab. v. Rape,

139 S.W.3d 671, 673 (Tex. 2004) (per curiam).           Unless an interlocutory appeal is

specifically authorized by statute, this Court may entertain appeals only from final

judgments.    Lehmann v. Har–Con Corp., 39 S.W.3d 191 (Tex. 2001).               A judgment

issued without a conventional trial is final for purposes of appeal if, and only if, it either

actually disposes of all claims and parties then before the court, regardless of its

language, or it states with unmistakable clarity that it is a final judgment as to all claims

and all parties.” Id. at 192–93. Further, when a party asserts a claim for attorney's fees

and the trial court's order or judgment does not suggest the trial court intended to deny

the claim for attorney's fees and also does not actually dispose of attorney's fees, the

order or judgment is not final. See McNally v. Guevara, 52 S.W.3d 195, 196 (Tex. 2001).

       The Court, having considered the documents on file and appellant's failure to

correct the defect in this matter, is of the opinion that the appeal should be dismissed for

want of jurisdiction. See id. Specifically, the order subject to appeal fails to dispose of

all claims and parties before the Court. Accordingly, the appeal is DISMISSED FOR

WANT OF JURISDICTION. See TEX. R. APP. P. 42.3(a),(c).

                                                                        PER CURIAM

Delivered and filed the 3rd
day of September, 2015.




                                              3